    Case 1:16-cv-02252-ER Document 175 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIAS WEXLER, ZERO INTERNATIONAL
REALTY CO., INC., ZERO OHIO, LLC, ZERO
REALTY NC, LLC, 391 CONCORD AVENUE,
INC, ZERO AMERICA LATINA, LTD., ZERO
ASIA PACIFIC, LTD., and ZERO EAST, LTD.,          OPINION AND ORDER

                                Plaintiffs,         16 Civ. 2252 (ER)

                  - against -

ALLEGION (UK) LIMITED, ALLEGION PLC, and
SCHLAGE LOCK COMPANY LLC,

                                Defendants.


SCHLAGE LOCK COMPANY, LLC,

                        Counterclaimant,

                  - against -

ELIAS WEXLER,

                        Counterclaim Defendant.


SCHLAGE LOCK COMPANY, LLC,

                                 Plaintiff,
                                                    18 Civ. 4033 (ER)
                  - against -

JACOB WEXLER, and LEGACY
MANUFACTURING LLC,

                                  Defendants.
      Case 1:16-cv-02252-ER Document 175 Filed 04/06/21 Page 2 of 2




Ramos, D.J.:

         On March 3, 2021, the Court granted the motion by Kasowitz Benson Torres LLP

and attorney Sondra Grigsby to withdraw as attorneys for the Wexler Parties. Doc. 171.

The Court also stayed the case until March 31, 2021 while the Wexler Parties secured

new counsel. Id. On April 5, 2021, attorney Allan J. Berlowitz filed a notice of

appearance on behalf of the Wexler Parties. Doc. 174.

         Accordingly, the Clerk is respectfully directed to lift the stay.

         SO ORDERED.

Dated:     April 6, 2021
           New York, New York
                                                                _______________________
                                                                 Edgardo Ramos, U.S.D.J.




                                                2
